P           i

            Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 1 of 25 Page ID #:563




                       1 CALLAHAN & BLAINE,APLC
                         Edward Susolik (Bar No. 151081)
                       2 Ed@callahan-law.com
                         Jason Casero(Bar No. 263933)
                       3 jcasero@callahan-law.com
                         3 Hutton Centre Drive, Ninth Floor
                       4 Santa Ana, California 92707
                         Telephone:(714)241-4444
                       5 Facsimile:(714)241-4445
                       6 Attorneys for PlaintiffEVOX PRODUCTIONS LLC
                       7.
                       8
                       9
                                              UNITED STATES DISTRICT COURT
                      10
                                  CENTRAL DISTRICT OF CALIFORNIA -- EASTERN DIVISION
                      11
    w       o         12
    Z p         oa          EVOX PRODUCTIONS LLC, a           CASE NO. 2:20-cv-02907-JWH-JEM
    Q a     ~ m a N
                      13    Delaware limited liability
 m o~za<a
   a~ zna                   company,
,~ ~<>o<~
     ~ ~LL
       W ~Q ~ 14                                                STIPULATED PROTECTIVE ORDER
   Q >o                                    Plaintiff,
z ZZw~
   O   rc
            w~
    no~az.^.
 Q W ~w<=X 15
 _ ~,~ZZo
   ~

    ~ LL a°<W~                   v.                           Judge:   Hon. John W.Holcomb
U
    J ~
    Q a     Zma
              ~r
             pzW
            r (n
                      16                                      Filed:   March 27, 2020
        Q
                         AOL INC., a Delaware                 Trial:   September 7, 2021
                      17 corporation; OATH INC., a
                         Delaware corporation; and
                      18 VERIZON MEDIA INC., a
                         Delaware corporation; and DOES
                      19 1-10,
                      20                   Defendants.
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28


                                             STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 2 of 25 Page ID #:564




                  1 I.    PURPOSES AND LIMITATIONS
                  2       A.    Discovery in this action is likely to involve production of confidential,
                  3       proprietary, or private information for which special protection from public
                 4        disclosure and from use for any purpose other than prosecuting this litigation
                  5       may be warranted. Accordingly, the parties hereby stipulate to and petition
                 6        the Court to enter the following Stipulated Protective Order. The parties
                  7       acknowledge that this Order does not confer blanket protections on all
                  8       disclosures or responses to discovery and that the protection it affords from
                 9        public disclosure and use extends only to the limited information or items that
                 10       are entitled to confidential treatment under the applicable legal principles.
                 11       The parties further acknowledge, as set forth in Section XV(C), below, that
wZ o             12       this Stipulated Protective Order does not entitle them to file confidential
zo        s<
          ~a
         ~~a
Q ¢
~ ~~~ a ~e       13       information under seal; Civil Local Rule 79-5 sets forth the procedures that
m °~ Z =~~
~ oa>a~r         14       must be followed and the standards that will be applied when a party seeks
        ~ ~,~
z aw°<~<
Q No~QiC
z NFZZ o
Q WF w a xx
                 15       permission from the Court to file material under seal.
J p a Z F W LL
J ¢
Q a
    a
      pzW
      ~ aF
         ~N
                 16 II.   GOOD CAUSE STATEMENT
U
                 17       A.    This action may involve trade secrets, customer and pricing lists and
                 18       other valuable research, development, commercial, financial, technical and/or
                 19       proprietary information for which special protection from public disclosure
                 20       and from use for any purpose other than prosecution of this action is
                 21       warranted. Such confidential and proprietary materials and information may
                 22       consist of, among other things, confidential business or financial information,
                 23       information regarding confidential business practices, or other confidential
                 24       research, development, or commercial information (including information
                 25       implicating privacy rights of third parties), information otherwise generally
                 26       unavailable to the public, or which may be privileged or otherwise protected
                 27       from disclosure under state or federal statutes, court rules, case decisions, or
                 28       common law. Accordingly, to expedite the flow of information, to facilitate

                                                      - 2-
                                         STIPULATED PROTECTIVE ORDER
        y

        Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 3 of 25 Page ID #:565




                   1             the prompt resolution of disputes over confidentiality of discovery materials,
                   2             to adequately protect information the parties are entitled to keep confidential,
                   3             to ensure that the parties are permitted reasonable necessary uses of such
                   4             material in preparation for and in the conduct oftrial, to address their
                   5             handling at the end ofthe litigation, and serve the ends ofjustice, a protective
                   6             order for such information is justified in this matter. It is the intent ofthe
                   7             parties that information will not be designated as confidential for tactical
                   8             reasons and that nothing be so designated without a good faith belief that it
                   9             has been maintained in a confidential, non-public manner, and there is good
                  10             cause why it should not be part of the public record of this case.
                  1 1 1 I III.   DEFINITIONS
w      g          12             A.    Action: The above captioned action, Case No. 2:20-cv-02907-JWH-
Z ~         o a

a < ~„<~,
  F  N a                               JEM.
J ~3?a~<
m aJZ Z Nv

,~ o~>o~~ 14
     N ~ LL                      B.    Challen in~P rty: A Party or Non-Party that challenges the
    Q>
Z  WDQ
Q No~QzC
z N ~ ZZ o. 15                         designation of information or items under this Order.
    W H w Q 2X
J     a ~aw~
J ~aQ ~y
U
Q     Z ZJ
      ~ a~        16             C.    "CONFIDENTIAL"Information or Items: Information (regardless of
                  17                   how it is generated, stored or maintained) or tangible things that qualify
                  18                   for protection under Federal Rule of Civil Procedure 26(cl, and as
                  19                   specified above in the Good Cause Statement.
                  20             D.    Counsel: Outside Counsel of Record and House Counsel(as well as
                  21                   their support staff.
                  22             E.    Desi natin~P rtv: A Party or Non-Party that designates information or
                  23                   items that it produces in disclosures or in responses to discovery as
                  24                  "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL-ATTORNEYS'
                  25                   EYES ONLY."
                  26             F.    Disclosure or Discovery Material: All items or information, regardless
                  27                   of the medium or manner in which it is generated, stored, or maintained
                  28                  (including, among other things, testimony, transcripts, and tangible

                                                                    - 3-
                                                STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 4 of 25 Page ID #:566




                       1          things), that are produced or generated in disclosures or responses to
                      2           discovery in this matter.
                      3     G.    Expert: A person with specialized knowledge or experience in a matter
                      4           pertinent to the litigation who has been retained by a Party or its
                      5           counsel to serve as an expert witness or as a consultant in this Action.
                      6     H.   "HIGHLY CONFIDENTIAL —ATTORNEYS'EYES ONLY"
                      7           Information or Items: Information (regardless of how it is generated)
                      8           that qualifies as "CONFIDENTIAL" information, and contains
                      9           extremely sensitive information, the disclosure of which to another
                     10           party would create a risk of competitive injury, including but not
                     11           limited to:(i) marketing, financial, sales, web traffic, research and
wZ o          12                  development, or technical, data or information;(ii) commercially
Z ° LL ~e
Q a ~~p~ 13
J ~ ~? Q ~ a
m a JzzN a
                                  sensitive competitive information, including, without limitation,
   ~ W ~o <e~ 14
~ o<> fn '
         LL - ~ fV                information obtained from allon-Party pursuant to a current
Z ¢ W~ Q v V


= No~ a OV
Q WSW<=x             ~J          Nondisclosure Agreement("NDA");(iii) information or data relating to
J   LL a U Q W LL
~°~ Zo=W
       ~J            16          future products not yet commercially released and/or strategic plans;
Q a
U Q ~r a~, r
                     17          (iv) trade secret, or other confidential research and development
                     18           information; and (v)commercial agreements, settlement agreements or
                     19          settlement communications, the disclosure of which is likely to cause
                     20           harm to the competitive position of the Producing Party.
                     21     I.   House Counsel: Attorneys who are employees of a party to this Action.
                     22          House Counsel does not include Outside Counsel of Record or any
                     23          other outside counsel.
                     24     J.   Non-Party: Any natural person, partnership, corporation, association,
                     25          or other legal entity not named as a Party to this action.
                     26     K.   Outside Counsel of Record: Attorneys who are not employees of a
                     27           party to this Action but are retained to represent or advise a party to this
                     28 ~         Action and have appeared in this Action on behalf of that party or are

                                                        - 4-
                                           STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 5 of 25 Page ID #:567




                1            affiliated with a law firm which has appeared on behalf of that party,
                2            and includes support staff.
                3       L.   Party: Any party to this Action, including all of its officers, directors,
                4            employees, consultants, retained experts, and Outside Counsel of
                5            Record (and their support staffs).
                6       M.   Producin~rtv: A Party or Non-Party that produces Disclosure or
                7            Discovery Material in this Action.
                8       N.   Professional Vendors: Persons or entities that provide litigation
                9'           support services (e.g., photocopying, videotaping, translating, preparing
               10            exhibits or demonstrations, and organizing, storing, or retrieving data in
               11            any form or medium)and their employees and subcontractors.
 WZ a          12       O.   Protected Material: Any Disclosure or Discovery Material that is
zo      o<
 Q a ~°"~ 13
m a¢ZZna
                             designated as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
,~ QVi >o
       a;°<~
       ~ ~LLQ ~ 14           ATTORNEYS'EYES ONLY."
 a o Z ~ ° w~
 = No~<o~
    w~ w Q I X
                15      P.   Receiving Party: A Party that receives Disclosure or Discovery
 J"< ~ a W ~
 J ~
 Q a   Z~
     pZW
     ~a~       16            Material from a Producing Party.
U      ~N
               17 IV.   SCOPE
               18       A.   The protections conferred by this Stipulation and Order cover not only
               19            Protected Material (as defined above), but also(1) any information
               20            copied or extracted from Protected Material;(2) all copies, excerpts,
               21            summaries, or compilations ofProtected Material; and(3)any
               22            testimony, conversations, or presentations by Parties or their Counsel
               23            that might reveal Protected Material.
               24       B.   Any use of Protected Material at trial shall be governed by the orders of
               25            the trial judge. This Order does not govern the use of Protected
               26            Material at trial.
               27 V.    DURATION
               28       A.   Even after final disposition of this litigation, the confidentiality

                                                   - 5-
                                      STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 6 of 25 Page ID #:568




                     1             obligations imposed by this Order shall remain in effect until a
                     2             Designating Party agrees otherwise in writing or a court order
                     3             otherwise directs. Final disposition shall be deemed to be the later of
                     4            (1) dismissal of all claims and defenses in this Action, with or without
                     5             prejudice; and(2)final judgment herein after the completion and
                     6             exhaustion of all appeals, rehearings, remands, trials, or reviews of this
                     7             Action, including the time limits for filing any motions or applications
                     8            for extension of time pursuant to applicable law.
                     9 VI.   DESIGNATING PROTECTED MATERIAL
                    10       A.   Exercise of Restraint and Care in Designating Material for Protection
                    11             1.    Each Party or Non-Party that designates information or items for
w       o           12                   protection under this Order must take care to limit any such
zo     s<
a a =~mra
~ ~~Z Q ~
m aJz=<a
                    13                   designation to specific material that qualifies under the
              w a
~ o<>a~~ 14
      N ~-                               appropriate standards. The Designating Party must designate for
    Q Y D Q

Q   O Z M1 U W
= yo~<o~ 15
Q Wow<=x                                 protection only those parts of material, documents, items, or oral
J "a ~ a W a
J ~
Q a
    ° =~ J
     o=w
     r-a ~
                    16                   or written communications that qualify so that other portions of
U       ~N
                    17                   the material, documents, items, or communications for which
                    18                   protection is not warranted are not swept unjustifiably within the
                    19                   ambit of this Order.
                    20            2.     Mass, indiscriminate, or routinized designations are prohibited.
                    21                   Designations that are shown to be clearly unjustified or that have
                    22                   been made for an improper purpose (e.g., to unnecessarily
                    23                   encumber the case development process or to impose
                    24                   unnecessary expenses and burdens on other parties) may expose
                    25                   the Designating Pariy to sanctions.
                    26            3.     If it comes to a Designating Party's attention that information or
                    27                   items that it designated for protection do not qualify for
                    28                   protection, that Designating Party must promptly notify all other

                                                        - 6-
                                           STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 7 of 25 Page ID #:569




                   1             Parties that it is withdrawing the inapplicable designation.
                   2   B.   Manner and Timing of Designations
                   3        1.   Except as otherwise provided in this Order (see, e.g., Section
                   4             B(2)(b) below), or as otherwise stipulated or ordered, Disclosure
                   5             or Discovery Material that qualifies for protection under this
                  6              Order must be clearly so designated before the material is
                   7             disclosed or produced.
                   8        2.   Designation in conformity with this Order requires the following:
                   9             a.    For information in documentary form (e.g., paper or
                  10             electronic documents, but excluding transcripts of depositions or
                  11             other pretrial or trial proceedings), that the Producing Party affix
w      o          12             at a minimum,the legend "CONFIDENTIAL"(hereinafter
Z p      o<
QQ~    F Ne
           ~<~ 13                "CONFIDENTIAL legend"), to each page that contains
J a¢ z Z N a
m          a
,~ oa>~~~
    ~ ~~~ 14                     protected material. If only a portion or portions of the material
z  aW°a~<
Q yo~QzC
_ ~,~ZZo
Q wo w<=X         15             on a page qualifies for protection, the Producing Party also must
J LL a v ¢ w LL

Q ° Z~J           16             clearly identify the protected portions)(e.g., by making
J ¢    pzW
U a
  Q ~a~
    ~~
                  17             appropriate markings in the margins).
                  18             b.    A Party or Non-Party that makes original documents
                  19             available for inspection need not designate them for protection
                  20             until after the inspecting Party has indicated which documents it
                  21             would like copied and produced. During the inspection and
                  22             before the designation, all of the material made available for
                  23             inspection shall be deemed "CONFIDENTIAL" or "HIGHLY
                  24             CONFIDENTIAL —ATTORNEYS'EYES ONLY." After the
                  25             inspecting Party has identified the documents it wants copied and
                  26             produced, the Producing Party must determine which documents,
                  27             or portions thereof, qualify for protection under this Order.
                  28             Then, before producing the specified documents, the Producing

                                                - 7-
                                   STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 8 of 25 Page ID #:570




                      1                Party must affix the "CONFIDENTIAL legend" or "HIGHLY
                     2;                CONFIDENTIAL —ATTORNEYS'EYES ONLY legend" to
                      3                each page that contains Protected Material. If only a portion or
                     4                 portions ofthe material on a page qualifies for protection, the
                      5                Producing Party also must clearly identify the protected
                     6                 portions)(e.g., by making appropriate markings in the margins).
                     7                 c.    For testimony given in depositions, that the Designating
                     8                 Party identify the Disclosure or Discovery Material on the
                     9                 record, before the close ofthe deposition all protected testimony.
                    10                 Alternatively, within thirty (30) days of receipt of the final
                    11                 certified transcript of any deposition, any Party or Non-Party
w       o           12                 may request that the original and all copies ofthe deposition
zZ
 o      =o~
    ~ 3zq~~
       _ <~ 13
m aJZ Z N<
                                       transcript, in whole or in part, may be marked
         a
on ~¢ ~<~
,     LL
      N ~-14                          "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
Z ¢W ~ a v
  Z Z W U ~jj n

a
z °o~aZ~
    ZZ o.. 15
Q WFwaxx
                                       ATTORNEYS'EYES ONLY."
J   LL a U Q w LL



U° Z~J
Q ~ o=W
 a ~, a F           16                 d.    For information produced in form other than document
 Q ~y
                    17                 and for any other tangible items, that the Producing Party affix in
                    18                 a prominent place on the exterior ofthe container or containers
                    19                 in which the information is stored the legend
                    20                "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —
                    21                 ATTORNEYS'EYES ONLY." If only a portion or portions of
                    22 ',              the information warrants protection, the Producing Party, to the
                    23                 extent practicable, shall identify the protected portion(s).
                    24      C.   Inadvertent Failure to Designate
                    25           i.    If timely corrected, an inadvertent failure to designate qualified
                    26                 information or items does not, standing alone, waive the
                    27                 Designating Party's right to secure protection under this Order
                    28                 for such material. Upon timely correction of a designation, the

                                                      - 8-
                                         STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 9 of 25 Page ID #:571




                     1                 Receiving Party must make reasonable efforts to assure that the
                     2                 material is treated in accordance with the provisions of this
                     3                 Order.
                     4           2.    Upward Designation
                     5                 a.    A party may upward designate (i.e., change any
                     6                 documents or other material produced without a designation to a
                     7                 designation of CONFIDENTIAL or HIGHLY CONFIDENTIAL
                     8 1~              — ATTORNEYS'EYES ONLY,or change any Protected
                     9                 Material produced as CONFIDENTIAL to a designation of
                    10                CONFIDENTIAL —ATTORNEYS'EYES ONLY)any
                    11                Discovery Material produced by any other Party or Non-Party,
wZ o         12                        provided that said Discovery Material contains the upward
Zo
a < ~"  „<,~ 13                       Designating Party's own Protected Material, or otherwise is
m   a¢ZZoa
             N <

~ oa>oe~
      ~LL" 14                         entitled to protective treatment under Fed. R. Civ. P. 26(cl.
z a ~w°<
        ~"w~
Q oZ
      ~ ~aZ~ 15
x NaZZo..
Q wF wQ= X
                                      Upward designation shall be accomplished by providing written
J   LL ¢ U Q W LL
~ ~     oZW
  Q ~Z ~J
Q a ~
U      ar
       ~,           16                 notice to all parties identifying(by bates number or other
        m           17                 individually identifiable information) the Discovery Material to
                    18                 be re-designated within sixty (60) days of production by the
                    19                Producing Party. Failure to upward designate within sixty (60)
                    20                days of production, alone, will not prevent a Party from
                    21                obtaining the agreement of all parties to upward designate certain
                    22                Discovery Material or from moving the Court for such relief.
                    23                Any Party may object to the upward designation of Discovery
                    24                Material pursuant to the procedures set forth herein regarding
                    25                challenging designations.
                    26 VII. CHALLENGING CONFIDENTIALITY DESIGNATIONS
                    27      A.   Timing of Challenges
                    28           1.   Any party or Non-Party may challenge a designation of


                                        STIPULATED PROTECTIVE ORDER
            Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 10 of 25 Page ID #:572




                        1               confidentiality at any time that is consistent with the Court's
                        2               Scheduling Order.
                        3   B.   Meet and Confer
                        4        1.    The Challenging Party shall initiate the dispute resolution
                        5              process under Local Rule 37.1 et seq.
                        6   C.   The burden of persuasion in any such challenge proceeding shall be on
                        7        the Designating Party. Frivolous challenges, and those made for an
                        8        improper purpose (e.g., to harass or impose unnecessary expenses and
                        9        burdens on other parties) may expose the Challenging Party to
                       10        sanctions. Unless the Designating Party has waived or withdrawn the
                       11        confidentiality designation, all parties shall continue to afford the
wZ o           12                material in question the level of protection to which it is entitled under
Z o e<
Q a
       _"" 13
J oaZ`<e
            ~ m o N
                                 the Producing Party's designation until the Court rules on the
m   a           za a
~ oa,o
  ~Q ~~'~
     ~,~_ a~ 14                  challenge.
          ~,..
     yo a"e
Z       w

z wo w<=X 15j VIII. ACCESS TO AND USE OF PROTECTED MATERIAL
Q NozZo~
J       a ~aw~
    Zo =W
Q a ~<~
U Q
       ~J
    r ~n
                       16   A.   Basic Principles
            x
                       ~~        1.    A Receiving Party may use Protected Material that is disclosed
                       18              or produced by another Party or by a Non-Party in connection
                       19              with this Action only for prosecuting, defending, or attempting to
                       20              settle this Action. Such Protected Material may be disclosed
                       21              only to the categories of persons and under the conditions
                       22              described in this Order. When the Action has been terminated, a
                       23              Receiving Party must comply with the provisions of Section XIV
                       24              below.
                       25        2.    Protected Material must be stored and maintained by a Receiving
                       26              Party at a location and in a secure manner that ensures that
                       27              access is limited to the persons authorized under this Order.
                       28   B.   Disclosure of"CONFIDENTIAL"Information or Items

                                                     - 10-
                                         STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 11 of 25 Page ID #:573




                  1        1.    Unless otherwise ordered by the Court or permitted in writing by
                  2        the Designating Party, a Receiving Party may disclose any information
                  3        or item designated "CONFIDENTIAL" only to:
                  4              a.      The Receiving Party's Outside Counsel of Record in this
                  5                      Action, as well as employees of said Outside Counsel of
                  6                      Record to whom it is reasonably necessary to disclose the
                  7                      information for this Action;
                  8              b.      The officers, directors, and employees (including House
                  9                      Counsel) ofthe Receiving Party to whom disclosure is
                 10                      reasonably necessary for this Action;
                 11              c.     Experts (as defined in this Order) ofthe Receiving Party to
wZ o      12                             whom disclosure is reasonably necessary for this Action
Z
Q °a ~ma~
     _~<
m a~zz~< 13                              and who have signed the "Acknowledgment and
~ o<>o<Q 14
      N ~'LL N                           Agreement to Be Bound"(Exhibit A);
    Q Y D Q=

Q   4Z ~ U w ~
= W~w<=x 15
Q No~ao~                         d.      The Court and its personnel;
J LL a v ¢ W~

U Q Z~ ~~,       16              e.
J ¢    pZw
Q a    r a~                              Court reporters and their staff;
       m         17              f.     Professional jury or trial consultants, mock jurors, and
                 18                     Professional Vendors to whom disclosure is reasonably
                 19                      necessary or this Action and who have signed the
                 20                     "Acknowledgment and Agreement to be Bound" attached
                 21                     as Exhibit A hereto;
                 22              g.      The author or recipient of a document containing the
                 23                      information or a custodian or other person who otherwise
                 24                      possessed or knew the information;
                 25              h.     During their depositions, witnesses, and attorneys for
                 26 ~                    witnesses, in the Action to whom disclosure is reasonably
                 27                     necessary provided:(i) the deposing party requests that the
                 28                      witness sign the "Acknowledgment and Agreement to Be

                                                  - 11-
                                      STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 12 of 25 Page ID #:574




                 1                       Bound;" and (ii) they will not be permitted to keep any
                 2                       confidential information unless they sign the
                 3                       "Acknowledgment and Agreement to Be Bound," unless
                 4 '~                    otherwise agreed by the Designating Party or ordered by
                 5                       the Court. Pages of transcribed deposition testimony or
                 6                       exhibits to depositions that reveal Protected Material may
                 7                        be separately bound by the court reporter and may not be
                 8                       disclosed to anyone except as permitted under this
                 9                       Stipulated Protective Order; and
                10                i.     Any mediator or settlement officer, and their supporting
                11                        personnel, mutually agreed upon by any of the parties
wZ a            12                       engaged in settlement discussions.
zo       s<
J  ~ 3Z~ ~p~
         Q~d
m aJZ Z Na
             13         C.   Disclosure of"HIGHLY CONFIDENTIAL —ATTORNEYS'EYES
         0
~ oa>oe~ 14                  ONLY"Information or Items
   N ~ ~ ...
   >     r
   Q oa
Z z Z w U ~yj
  O   z Z
_ ~,~ZZo
Q
  N O ~ Q
  W ~W<=X       15           1.   Unless otherwise ordered by the Court or permitted in writing by
J p¢ Z F w~
'
-Q a~Q ~~Zw
U         ar
        ~ti     16                the Designating Party, a Receiving Party may disclose any
                17                information or item designated "HIGHLY CONFIDENTIAL —
                18                ATTORNEYS'EYES ONLY" only to:
                19                a.     Outside litigation counsel of record for the parties and
                20                       supporting personnel employed in the law firms) of
                21                       outside litigation counsel of record, such as attorneys,
                22                       paralegals, legal translators, legal secretaries, law clerks,
                23                       project managers and litigation support personnel;
                24                b.     Technical advisers and their necessary support personnel
                25                       engaged by counsel of record for the parties, subject to the
                26                       provisions of Section XI herein, and provided that such
                27                       individuals have first been given a copy of this Order and
                28                        have executed the Agreement attached hereto as Exhibit
                                                       - 12-
                                       STIPULATED PROTECTIVE ORDER
      Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 13 of 25 Page ID #:575




                   1                 A. Subject to any applicable restrictions, said counsel
                   2                 shall retain each signed Non-Disclosure Agreement, and
                   3                 produce it to opposing counsel either prior to such person
                   4                 being permitted to testify (at deposition or trial) or at the
                   5                 conclusion ofthe case, whichever comes first. The term
                   6                 "technical adviser" shall mean independent outside expert
                   7                 witnesses, consulting experts, or consultants (i.e., not
                   8                 employees of a party) retained by counsel of record for the
                   9                 parties who are deemed reasonably necessary to assist
                  10                 such counsel in connection with this litigation, provided
                  11 1               that disclosure is only to the extent necessary to perform
WZ o              12                 such work; and provided that: (a)such advisor is not
zo       s<
a < ~~,e~
    _"` 13                           anticipated at the time of retention to become an officer,
m a¢ZZav
            N V

~ o<>o<~ 14
     N d' LL r                       director or employee of a party;(b) no unresolved
Z 6 W~ Q"a


_ °o~ao=          15                 objections to such disclosure exist after proper notice has
Q ~WrWQ=x
   ,~__
_J i`a~QwLL
J ~
Q a
       Z~
      pZW
      r-a ~
                  16                 been given to all parties as set forth in Section XI;
U      ~N
                  17           c.    Independent contractors engaged by counsel of record for
                  18                 the parties, to the extent reasonably necessary to assist
                  19                 such counsel in connection with this litigation, including
                  20                 but not limited to (i) legal translators retained to translate
                  21                 in connection with this action;(ii) independent
                  22                 stenographic reporters and videographers retained to
                  23                 record and transcribe testimony in connection with this
                  24                 action;(iii) graphics or design services retained by counsel
                  25                 for purposes of preparing demonstrative or other exhibits
                  26                 for deposition, trial, or other court proceedings in the
                  27                 actions;(iv) non-technical jury or trial consulting services;
                  28                (v) electronic discovery vendors retained to assist with the

                                             - 13-
                                 STIPULATED PROTECTIVE ORDER
     Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 14 of 25 Page ID #:576




                     1                          organization and management of electronic discovery; and
                     2                         (vi) private investigators, provided that such persons or
                     3                          entities have first been given a copy of this Order and have
                     4                          executed the Agreement attached hereto as Exhibit A.
                     5                          Subject to any applicable restrictions, counsel shall retain
                     6                          each signed Non-Disclosure Agreement, and produce it to
                     7                          opposing counsel at the conclusion ofthe case;
                     8                   d.     Any fact witness during the course of a deposition subject
                     9                          to the provisions of Section XIII herein;
                    10                  e.      The Court and its personnel, any other person(such as a
                    11                          master or mediator) who serves in a judicial or quasi-
wZ o       12                                  judicial function, professional stenographic reporters
Z ° LL ~e
Q ¢~~__<~<
~    ~m~~ 13
m aJZ Z nv
                                                engaged to transcribe testimony (under seal or with other
,~ Vi a'°~~
      ~,~-~ 14                                  suitable precautions determined by the Court), and jurors;
z Z
  aZW°
     W U   ~yj •-
  O  ~
z
a ~,~
  Wo Z= o 15
   tn0~ Q 2v
      w<=x                                      and
J ~ ¢ ~aw~
      Zz~
Q aQ °_~            16                  f.      Any other persons as to whom all the parties in writing
U    ~y
                    17                          agree, provided that such persons have first been given a
                    18                         copy of this Order and have executed the Agreement
                    19                          attached hereto as Exhibit A.
                    20 IX.   PROTECTED MATERIAL SUBPOENAED OR ORDERED
                    21       PRODUCED IN OTHER LITIGATION
                    22       A.   If a Party is served with a subpoena or a court order issued in other
                    23            litigation that compels disclosure of any information or items
                    24            designated in this Action as "CONFIDENTIAL" or "HIGHLY
                    25            CONFIDENTIAL —ATTORNEYS'EYES ONLY"that Party must:
                    26            1.    Promptly notify in writing the Designating Party. Such
                    27                  notification shall include a copy of the subpoena or court order;
                    28            2.    Promptly notify in writing the party who caused the subpoena or
                                                             - 14-
                                             STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 15 of 25 Page ID #:577




                     1                  order to issue in the other litigation that some or all of the
                     2                  material covered by the subpoena or order is subject to this
                     3                 Protective Order. Such notification shall include a copy of this
                     4                  Stipulated Protective Order; and
                     5           3.     Cooperate with respect to all reasonable procedures sought to be
                     6                  pursued by the Designating Party whose Protected Material may
                     7                  be affected.
                     8      B.   If the Designating Party timely seeks a protective order, the Party
                     9           served with the subpoena or court order shall not produce any
                    10           information designated in this action as "CONFIDENTIAL" or
                    11           "HIGHLY CONFIDENTIAL-ATTORNEYS'EYES ONLY" before a
wZ o                12           determination by the Court from which the subpoena or order issued,
zo          s~
a a
m
        _""
        ~a<~
    Daz-̀v<
                    13           unless the Party has obtained the Designating Party's permission. The
    a  z Na
~ oa>o<~ 14
      N ~ LL                     Designating Party shall bear the burden and expense of seeking
    Q > D Q

Q   O Z~ U w
z   ~ ~<Z~
  y°ZZo..
Q W ~ WQ= x
                    15           protection in that court of its confidential material and nothing in these
J   LL ¢ U Q W LL

J ~aa °_~
Q     Z~NZJ         16           provisions should be construed as authorizing or encouraging a
U      x
        m           17           Receiving Party in this Action to disobey a lawful directive from
                    18           another court.
                    19 X.   ANON-PARTY'S PROTECTED MATERIAL SOUGHT TO BE
                    20      PRODUCED IN THIS LITIGATION
                    21      A.   The terms of this Order are applicable to information produced by a
                    22           Non-Party in this Action and designated as "CONFIDENTIAL." Such
                    23           information produced by Non-Parties in connection with this litigation
                    24           is protected by the remedies and relief provided by this Order. Nothing
                    25           in these provisions should be construed as prohibiting allon-Party
                    26           from seeking additional protections.
                    27      B.   In the event that a Party is required, by a valid discovery request, to
                    28           produce allon-Party's confidential information in its possession, and

                                                      - 15-
                                          STIPULATED PROTECTIVE ORDER
      Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 16 of 25 Page ID #:578




                 1            the Party is subject to an agreement with the Non-Party not to produce
                 2            the Non-Party's confidential information, then the Party shall:
                 3            1.    Promptly notify in writing the Requesting Party and the Non-
                 4                  Party that some or all ofthe information requested is subject to a
                 5                  confidentiality agreement with allon-Party;
                 6            2.    Promptly provide the Non-Party with a copy ofthe Stipulated
                 7                  Protective Order in this Action, the relevant discovery request(s),
                 8                  and a reasonably specific description ofthe information
                 9                  requested; and
                10'           3.    Make the information requested available for inspection by the
                11                  Non-Party, if requested.
wZ o         12          C.   If the Non-Party fails to seek a protective order from this court within
Z°
a < "~e
      ~~<~ 13                 14 days of receiving the notice and accompanying information, the
m a¢zZaa
          N <

~ ~<>o<~
    ~ ~LL ~~ 14               Receiving Party may produce the Non-Party's confidential information
Z Q >o
    w <~e
Q ~,~
z No~aZ~
      =Z o. 15                responsive to the discovery request. If the Non-Party timely seeks a
Q LL Q ~ a a

J ° =a ~JLL
J a    a w
U Q ~~,~    16                protective order, the Receiving Party shall not produce any information
                17            in its possession or control that is subject to the confidentiality
                18            agreement with the Non-Party before a determination by the court.
                19            Absent a court order to the contrary, the Non-Party shall bear the
                20            burden and expense of seeking protection in this court of its Protected
                21            Material.
                22 XI.   DISCLOSURE TO EXPERTS OR TECHNICAL ADVISERS
                23       A.   Protected Material designated by the Producing Party and such copies
                24            ofProtected Material as are reasonably necessary for maintaining,
                25            defending, or evaluating this litigation may be furnished and disclosed
                26            to the Receiving Party's Experts and/or technical advisers and their
                27            necessary support personnel.
                28       B.   No disclosure of Protected Material to an Expert or technical adviser or

                                                  - 16-
                                      STIPULATED PROTECTIVE ORDER
      Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 17 of 25 Page ID #:579




                  1          their necessary support personnel shall occur until that person has
                 2           signed the form attached hereto as Exhibit A.
                 3      C.   A Party desiring to disclose Protected Material to an Expert shall also
                 4           give prior written notice ofthe intended disclosure by email to all
                  5          Outside Counsel of Record in the Action. The Producing Party shall
                 6           have ten (10) business days after such notice is given to object in
                 7           writing to the disclosure. No Protected Material shall be disclosed to
                 8           such Experts) until after the expiration ofthe foregoing notice period
                 9           and resolution of any objection.
                 10 XII. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                 11     A.   If a Receiving Party learns that, by inadvertence or otherwise, it has
wZ a      12                 disclosed Protected Material to any person or in any circumstance not
Z °~3zm<„
J =~e_ <~ 13
          a
m a~ z ZN 'a
                             authorized under this Stipulated Protective Order, the Receiving Party
  O QjOaN
z < ~W°<
      ~LL"       14          must immediately(1) notify in writing the Designating Party of the
Q o Z rc °W
          '
z   ~ ~<Z~.
  NoZZo
Q w F w QIX
                 15          unauthorized disclosures,(2) use its best efforts to retrieve all
J ~ a ~ a W LL
J ~
Q a ° z~J
      pzW
      ~a F       16          unauthorized copies ofthe Protected Material,(3)inform the person or
U     ~N
      "          17          persons to whom unauthorized disclosures were made of all the terms
                 18          of this Order, and (4)request such person or persons to execute the
                 19          "Acknowledgment and Agreement to be Bound" that is attached hereto
                 20          as E~ibit A.
                 21 XIII. LIMITATIONS ON THE USE OF PROTECTED MATERIAL
                 22     A.   Restrictions on the Use of Protected Material
                 23          1.    All Protected Material shall be held in strict confidence by each
                 24                person to whom it is disclosed, shall be used only for purposes of
                 25                the prosecution, defense, or settlement of this litigation, shall not
                 26                be used for any other purpose, including, without limitation, any
                 27                other business or competitive purpose or in connection with any
                 28                other legal proceeding, and shall not be disclosed to any person
                                                        - 17-
                                     STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 18 of 25 Page ID #:580




                   1              who is not entitled to receive such Protected Material as herein
                   2              provided. All produced Protected Material shall be carefully
                   3              maintained so as to preclude access by persons who are not
                   4              entitled to receive such Protected Material.
                   5   B.   Examination and Court Filings Concerning Protected Material
                   6        1.    Except as may be otherwise ordered by the Court, any person
                   7              may be examined as a witness at depositions and trial and may
                   8              testify concerning all Protected Material of which such person
                   9              has prior knowledge.
                  10        2.    Without in any way limiting the generality ofthe foregoing:
                  11              a.    A present director, officer, and/or employee of a
w      o          12                    Producing Party may be examined and may testify
za         s<
a < ~~,e~
    _"" 13                              concerning all Protected Material which has been
m ~Qzaaa
  a  Zw a
~ oQ;o~~ 14
    N K LL n                            produced by that Party and of which the witness has
  Q}0
Z Z W W Uve
           W
Q O Z K
z
Q NW ~w<=X
     oZZo 15
           Z ~.
                                        personal knowledge;
J `~a~aW~
J K
Q a    Z~
     pZw
     ~a~          16              b.    A former director, officer, agent and/or employee of a
U a ~N
       T          17                    Producing Party may be examined and may testify
                  18                    concerning all Protected Material of which he or she has
                  19                    personal knowledge, including any Protected Material that
                  20                    refers to matters of which the witness has personal
                  21                    knowledge, which has been produced by that Party and
                  22                    which pertains to the period or periods of his or her
                  23                    employment; and
                  24             c.     Non-parties may be examined or testify concerning any
                  25                    Protected Material of a Producing Party, which appears on
                  26                    its face or from other documents or testimony to have been
                  27                    received from or communicated to the Non-Party as a
                  28                    result of any contact or relationship with the Producing

                                               - 18-
                                   STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 19 of 25 Page ID #:581




                      1                Party or a representative of the Producing Party.
                     2     3.    Any person other than the witness, his or her attorney(s), or any
                     3           person qualified to receive Protected Material under this Order
                     4          shall be excluded from the portion ofthe examination or
                     5          testimony concerning such Protected Material, unless the
                     6          Producing Party consents to persons other than qualified
                     7          recipients being present at the examination or testimony. If the
                     8           witness is represented by an attorney who is not qualified under
                     9          this Order to receive such Protected Material, then prior to the
                    10          examination or testimony, the attorney must provide a signed
                    11          statement, in the form of Exhibit A hereto, that he or she will
wZ a                12          comply with the terms of this Order and maintain the
Z ° _~<
Q oQza«
m a ~O1e~ 13                    confidentiality ofProtected Material disclosed during the course
  a~ zw e
    O Q> Ora
     y Q.' LL   ~   1''F        ofthe examination or testimony. In the event that such attorney
Z ZW w ~"~
2 No~ a ov
Q W~Wa=x            15          declines to sign such a statement prior to the examination, the
J '~a~aw~
J ¢
Q a    Z ~J
     pZW
     ~a~            16          parties, by their attorneys, shall jointly seek a protective order
U      ~N
                    17          from the Court prohibiting the attorney from disclosing Protected
                    18          Material.
                    19     4.   If a Party intends to show a fact witness at deposition documents
                    20          designated as Protected Material in this litigation, the Party shall
                    21          inform the fact witness, either at the start of the deposition or
                    22          during the deposition, and before the designated document is
                    23          shown,that such Protected Material and the contents therein are
                    24          being furnished to the witness solely for use in this litigation.
                    25          That witness shall also be shown a copy of this Order. No fact
                    26          witness may retain any documents designated as Protected
                    27          Material.
                    28     5.   All transcripts of depositions, exhibits, answers to

                                                    - 19-
                                  STIPULATED PROTECTIVE ORDER
      Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 20 of 25 Page ID #:582




               1                interrogatories, pleadings, briefs, and other documents submitted
               2               to the Court that have been designated as Protected Material shall
               3~               be filed under seal unless the Court orders otherwise. If such
               4                documents can be redacted, then a redacted version for public
               5                viewing, omitting only the portions of the document containing
               6               Protected Material, shall be filed. A Party that seeks to file under
               7               seal any Protected Material must comply with Local Civil Rule
               8               79-5. Protected Material may only be filed under seal pursuant
               9               to a Court order authorizing the sealing ofthe specific Protected
              10                Material at issue. If a Party's request to file Protected Material
              11               under seal is denied by the Court, then the Receiving Party may
wZ o          12               file the information in the public record unless otherwise
z o ~s<
      ~e
a a ~ ~a~
~ ~~=a~<
m aJZ Z Ne
              13               instructed by the Court. To avoid unnecessary sealing of Court
~ o<~ ~LL~~~ 14                records and motion practice relating to sealed filings, any Party
z aW ° ="

_ °o~ao'~
Q W~Wa=x      15               preparing a filing with the Court that may contain Protected
J ~`¢v ¢w~

J ~aQ °<~
U     Z~ ZJ
         ~,   16               Material may identify to the Producing Party or Non-Party the
      "       17               specific Protected Material at issue and request a waiver of the
              18               confidentiality protections for that specific Protected Material.
              19               Upon receipt of such a request to waive confidentiality
              20               protections, the Producing Party or Non-Party shall respond in
              21               good faith within three (3) business days.
              22          6.   Protected Material shall not be copied or otherwise produced by
              23               a Receiving Party, except for transmission to persons qualified to
              24               receive Protected Material under this Order. Nothing herein
              25               shall, however, restrict a qualified recipient from making
              26                working copies, abstracts, digests and analyses of Protected
              27               Material designated CONFIDENTIAL for use in connection with
              28               this litigation, and such working copies, abstracts, digests and

                                             - 20-
                                 STIPULATED PROTECTIVE ORDER
        Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 21 of 25 Page ID #:583




                     1               analyses shall be deemed Protected Material under the terms of
                     2               this Order. Further, nothing herein shall restrict a qualified
                     3               recipient from converting or translating Protected Material
                     4               designated CONFIDENTIAL into machine-readable form for
                     5               incorporation into a data retrieval system used in connection with
                     6               this action, provided that access to that Protected Material, in
                     7               whatever form stored or reproduced, shall be limited to qualified
                     8'              recipients.
                     9         7.    Counsel for any Producing Party shall have the right to exclude
                    10               from oral depositions, other than the deponent, deponent's
                    11               counsel, the reporter and videographer (if any), any person who
w o         12                       is not authorized by this Order to receive or access Protected
Z ZO FNa
J ~3Z m <„ 13                        Material based on the designation of such Protected Material.
m aJZZNa
          a
~ oa>o~~
    ~ ~LL   14                       Such right of exclusion shall be applicable only during periods of
z <w°a~<
i WSW<=X 15
Q °o~ao`~                            examination or testimony regarding such Protected Material.
J   LL a V   a W~
— ~ o=w
'
Q a
  Q
    r a~
    r `n
                    16    C.   Unauthorized Disclosure of Protected Material
U
                    17         1.    When a Producing Party gives notice to Receiving Parties that
                    18               certain inadvertently produced material is subject to a claim of
                    19               privilege or other protection, the obligations of the Receiving
                    20               Parties are those set forth in Federal Rule of Civil Procedure
                    21               26(~l(51(Bl. This provision is not intended to modify whatever
                    22               procedure may be established in an e-discovery order that
                    23               provides for production without prior privilege review. Pursuant
                    24               to Federal Rule of Evidence 502(d) and (e), insofar as the parties
                    25               reach an agreement on the effect of disclosure of a
                    26               communication or information covered by the attorney-client
                    27               privilege or work product protection, the parties may incorporate
                    28               their agreement in the Stipulated Protective Order submitted to

                                                         - 21-
                                       STIPULATED PROTECTIVE ORDER
       Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 22 of 25 Page ID #:584




                   1                  the Court.
                   2       D.   Violations
                   3 '~.        1.    If any Party violates the limitations on the use of Protected
                   41                 Material as described in this Section XIII, any other Party may
                   5                  request that sanctions be ordered by the Court. In the event
                   6                  motion practice is required to enforce the terms of this Order,
                   7                  and a Party is found by a Court to have willfully violated the
                   8                  terms of this Order, the prevailing party on such a motion shall
                   9                  be awarded costs, expenses, and fees, including attorney or other
                  10                  professional fees, incurred in connection with the discovery of
                  11                  the violation and the preparation, filing, and arguing of the
w      o          12                  motion or any other proceedings resulting from the violation.
       o<
z o LL ~~
J ~ 3z~p„ 13 XIV. FINAL DISPOSITION
m a jz Z N e
           a

    ~~ ¢>~~
       rW ~
      N a'
        '
            v
           LL ~   ~~F      A.   Within sixty(60)days ofthe final disposition of this Action, as defined
    Q~oa
Q o Z rc ~"'~
= No~<o~ 15
    W r w¢ I X
                                in Section V, each Receiving Party must return all Protected Material to
J   LL a ~ a W~
J ~Q 0ZZJ
Q     ~~~         16            the Producing Party or destroy such material. As used in this
U
      m           17            subdivision,"all Protected Material" includes all copies, abstracts,
                  18            compilations, summaries, and any other format reproducing or
                  19            capturing any ofthe Protected Material. Whether the Protected
                  20            Material is returned or destroyed, the Receiving Party must submit a
                  21            written certification to the Producing Party (and, if not the same person
                  22            or entity, to the Designating Party) by the 60 day deadline that(1)
                  23            identifies(by category, where appropriate) all the Protected Material
                  24            that was returned or destroyed and (2) affirms that the Receiving Party
                  25            has not retained any copies, abstracts, compilations, summaries or any
                  26            other format reproducing or capturing any of the Protected Material.
                  27            Notwithstanding this provision, Counsel are entitled to retain an
                  28            archival copy of all pleadings, motion papers, trial, deposition, and

                                                    - 22-
                                        STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 23 of 25 Page ID #:585




                      1         hearing transcripts, legal memoranda, correspondence, deposition and
                      2         trial exhibits, expert reports, attorney work product, and consultant and
                      3         expert work product, even if such materials contain Protected Material.
                      4         Any such archival copies that contain or constitute Protected Material
                      5         remain subject to this Protective Order as set forth in Section V.
                      6 XV. MISCELLANEOUS
                      7    A.   Right to Further Relief
                      8         1.    Nothing in this Order abridges the right of any person to seek its
                      9               modification by the Court in the future.
                     10    B.   Right to Assert Other Objections
                     11         1.    By stipulating to the entry of this Protective Order, no Party
 wZ o                12               waives any right it otherwise would have to object to disclosing
         o<
 Z o LL ~e
 Q ¢ ~ma~
 m ogZa«
                     13               or producing any information or item on any ground not
   a     z Na
,~ oa>o<~
     ~ ~LLQ ~        14               addressed in this Stipulated Protective Order. Similarly, no Party
   Q >o
   o Z~°w~
 =
 Q No~<o~
   Wawa=x            15               waives any right to object on any ground to use in evidence of
 J   LL a V Q w LL

 J a ° Z~J
       a Q w
U Q ~~,~             16               any ofthe material covered by this Protective Order.
                     17    C.   Filing Protected Material
                     18         1.    A Party that seeks to file under seal any Protected Material must
                     19               comply with Civil Local Rule 79-5. Protected Material may only
                     20               be filed under seal pursuant to a court order authorizing the
                     21               sealing ofthe specific Protected Material at issue. If a Party's
                     22               request to file Protected Material under seal is denied by the
                     23               Court, then the Receiving Party may file the information in the
                     24               public record unless otherwise instructed by the Court.
                     25    D.   Any violation of this Order may be punished by any and all appropriate
                     26         measures including, without limitation, contempt proceedings and/or
                     27         monetary sanctions.
                     28

                                                    - 23 -
                                        STIPULATED PROTECTIVE ORDER
         Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 24 of 25 Page ID #:586




                  1 ~ IT IS SO STIPULATED,THROUGH COUNSEL OF RECORD.
                  2
                  3
                  4 ~ Dated: 12/16/2020              /s/ Jason Casero
                  5                                  Edward Susolik
                                                     Jason Casero
                  6                                  CALLAHAN & BLAINE APLC
                  7                                  Attorneys for Plaintiff

                  8
                      Dated: 12/16/2020               /s/ Illissa Samplin
                  9
                                                     Scott A. Edelman
                 10                                  Perlette Michele Jura
                 11                                  Ilissa Samplin
                                                     GIBSON,DUNN & CRUTCHER LLP
W o      12                                          Attorneys for Defendants
Z p     u ~a
          n a
a < ~~e~ 13 FOR GOOD CAUSE SHOWN,IT IS SO ORDERED.
m a¢zZac
            Ha

otS °a   °~~
    U y ~LLr~    14
z aW~<~<
Q No~aZc 15
z y,.ZZo
Q WS W<=x   Dated:            ~~ ~ 7 ~~
J LL a~aWLL

  Q Z
    ~r ~a~, FJ   16
J a     pZW
Q a
V
                 17
                 18
                 19                                       ~~~I~~~ ~~~~~~ MAGISI~RA~~fE JUUG~
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28

                                                      - 24-
                                          STIPULATED PROTECTIVE ORDER
      Case 2:20-cv-02907-JWH-JEM Document 41 Filed 12/17/20 Page 25 of 25 Page ID #:587




                1                                       EXHIBIT A
                2           ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                3          I,                              [print or type full name], of
                4               [print or type full address], declare under penalty of perjury that I have
                5 read in its entirety and understand the Stipulated Protective Order that was issue by
                6 the United States District Court for the Central District of California on[DATE] in
                7 the case of                              [insert formal name of the case and the
                8 number and initials assigned to it by the Court]. I agree to comply with and to be
                9 bound by all the terms of this Stipulated Protective Order and I understand and
               10 acknowledge that failure to so comply could expose me to sanctions and punishment
               11   in the nature of contempt. I solemnly promise that I will not disclose in any manner
w Z S          12~. any information or item that is subject to this Stipulated Protective Order to any
Z
Q a =n>
    ~~~
J ~3?a~e
    ~Jz-aa
               13 person or entity except in strict compliance with the provisions of this Order.
m   a  Z~v v

«s ga>o~~
      ~LL" 14             I further agree to submit to the jurisdiction ofthe United States District Court
z < ~w°<
Q o Z ~ ° w~
z No~ao~ 15 for the Central District of California for the purpose of enforcing the terms of this
Q w~wQ=x
J ~¢~ a w ~
'
-Q ~aa ~<~
U
       ~zw
       ~y
               16 Stipulated Protective Order, even if such enforcement proceedings occur after
               17 termination of this action. I hereby appoint                              [print or type
               18 full name] of                                   [print or type full address and
               19 telephone number] as my California agent for service of process in connection with
               20 this action or any proceedings related to enforcement of this Stipulated Protective
               21 Order.
               22 Date:
               23 City and State where sworn and signed:
               24 Printed Name:
               25 Signature:
               26
               27
               28

                                                     -25-
                                         STIPULATED PROTECTIVE ORDER
